Title: From Benjamin Franklin to Henry Laurens, 2 July 1782
From: Franklin, Benjamin
To: Laurens, Henry


Sir,Passy, July 2. 1782.
I received the Letter you did me the honour of writing to me from Lyon the 24th. past.
I wonder a little at Mr. Adams not acquainting you whether your Name was in the Commission or not. I begin to suspect from various Circumstances that the British Ministry elated perhaps too much by the Success of Admiral Rodney, are not in earnest to treat immediately, but rather wish Delay. They seem to hope that farther Success may enable them to treat more advantageously; or, as some suppose, that certain Propositions to be made to Congress by General Carleton, may render a Treaty here with us unnecessary. A little bad News, which it is possible they may yet receive from the same quarter, will contribute to set them right; and then we may enter seriously upon the Treaty; otherwise I conjecture it may not take Place till another Campaign. Mr. Jay is arrived here. M. Grenville & Mr. Oswald continue here: Mr. Oswald has yet received no Commission; & that of Mr. Grenville does not very clearly comprehend us according to British Ideas, therefore requires Explication. When I know more you shall have farther Information.

Not having an immediate answer to what I wrote you concerning the Absolution of Lord Cornwallis’s Parole, and Major Ross coming over hither from him to press it; I gave him the Discharge you desired. Inclos’d I send you a Copy.— I hear it has proved satisfactory to him; I hope it will be so to you.
I cannot wish you to quit the fine Climate you are in, and the comfortable Society of your Brothers Family and your Children, ’till your Health is fully established; Please to present my respectful Compliments to your eldest Daughter, with whom I have had some Correspondence; and believe me to be, with great Esteem, Sir, Your most obedient and most humble Servant
B Franklin
Honble. Henry Laurens Esqe.
 
Addressed: Honble. / Henry Lawrens Esqr / &ca &ca / Vigan en Cevennes.
Endorsed: Doctr Franklin 2d July 1782 Recd 12th. Answ’d. 7th Augt.
